Citation Nr: 0805817	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  01-08 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes based 
upon individual unemployability (TDIU).





ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from June 1945 to June 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).   


FINDINGS OF FACT

1.  The veteran is service connected and in receipt of a 30 
percent disability evaluation for internal derangement of the 
right knee with lateral instability, and a 10 percent 
disability evaluation for degenerative arthritis of the right 
knee; his combined total disability rating is 40 percent.  

2.  The veteran has a 4-year high school education, and 
occupational experience as a mail carrier.

3.  The veteran's service-connected disabilities do not 
render him unemployable.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  
Service-connected disabilities are rated based primarily upon 
the average impairment in earning capacity.  Total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a). Before a total rating based upon individual 
unemployability may be granted, there must also be a 
determination that the veteran's service- connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.

If threshold requirements pursuant to 38 C.F.R. § 4.16(a) are 
not met, the veteran must still be considered for individual 
unemployability pursuant to 38 C.F.R. § 4.16(b), considering 
extra schedular requirements. 38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards. The provisions of 38 
C.F.R. § 4.16(b) allow for extraschedular consideration of 
cases in which veterans who are unemployable due to service- 
connected disabilities do not meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a)

Service connection is in effect for internal derangement of 
the right knee with lateral instability, evaluated as 30 
percent disabling; and a 10 percent disability evaluation for 
degenerative arthritis of the right knee. The veteran's 
combined service connected disability rating is 40 percent.

A VA Application for Increased Compensation Based on 
Unemployability was received in December 2000. The veteran 
reported that he last worked full time in February 1975, and 
that he became too disabled to work in February 1975. He 
listed work experience as postal mail carrier. He reported 
that he had a four-year high school education.

VA and private clinical records from the past show the 
veteran has a history of bilateral degenerative joint disease 
of the knees, described as severe, right greater than left.  

In June 2004 at a VA medical examination of the joints, it 
was reported that the veteran did not work, and that he had 
problems standing, walking, and carrying objects.  He was 
able to perform activities of daily living, in a restricted 
way. Range of motion of the knee was within normal limits 
without increase in pain. Pain on weight bearing of the right 
knee was reported subjectively. At an August 2006 VA medical 
examination, it was reported that the veteran used crutches 
to ambulate, and that he was able to perform activities of 
daily living. The veteran was unable to walk far distances 
due to pain and an unsteady gait. The diagnosis was 
degenerative arthritis of the knee.   

In July 2007 a VA medical examination of the joints was 
performed.  The veteran reported worsening knee conditions 
with constant right knee pain, weakness, and instability.  
Flare-ups of pain were precipitated by walking or standing.  
He ambulated with the assistance of a walker.  The examiner 
opined that the veteran's right knee disability was partially 
responsible for him not obtaining substantially gainful 
employment, and that his main factors for not obtaining 
employment were hearing difficulties, advanced age and 
general functional decline.     

Analysis 

Preliminarily, the Board regrets the unusual delay in 
adjudication of the veteran's appeal. His combined total 
rating is 40 percent, and his disabilities do not meet the 
percentage criteria for a total rating for compensation 
purposes under 38 C.F.R. § 4.16(a).

Even though the veteran's disability evaluations fail to meet 
the aforementioned percentage requirements to warrant 
entitlement to a total disability, consideration of his claim 
on an extraschedular basis is still warranted pursuant to 38 
C.F.R. § 4.16(b). Applicable regulation provides that it is 
the established policy of the VA that all veteran's who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. When considering this issue, the 
Board will consider the veteran's service-connected 
disabilities, employment history, education and vocational 
attainment and all other pertinent factors. The Board must 
also consider 38 C.F.R. §§ 4.16(b) and 3.321(b)(1), 
permitting such a rating on an extraschedular basis.

The Board has reviewed the evidentiary data and concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to TDIU benefits. The evidence 
shows that while the veteran has significant disablement as a 
result of his knee disabilities, his service connected 
disabilities are not such to render him unemployable. The 
medial evidence shows the veteran's functional disablement 
due to his service connected knee disabilities. However, 
there is no indication from the medical data that the knee 
disorders result in disablement sufficient to preclude 
substantially gainful employment as the disabilities 
associated with his right knee has been deemed only partially 
responsible for his inability to obtain substantially gainful 
employment.  The file contains no competent medical evidence 
to the contrary.

The totality of the evidence does not demonstrate that the 
veteran is unable to secure or follow a substantially gainful 
occupation solely by reason of his service-connected 
disabilities. There is no persuasive evidence of record 
demonstrating that the veteran's service- connected 
disabilities alone render him unemployable, nor is the 
evidence in a state of equipoise on that question. The 
preponderance of the medical evidence is against a finding 
that the veteran's service-connected disabilities alone, 
without reference to his age or to other diagnosed medical 
disorders, render him individually unemployable. Since the 
preponderance of the evidence is against the claim for TDIU, 
the provisions of 38 U.S.C.A. § 5107(b) regarding resolution 
of reasonable doubt are not applicable to warrant a grant of 
TDIU. Also regarding the veteran's service-connected 
disabilities have not been shown to result in marked 
interference with employment. Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in the absence of an 
exceptional or unusual disability picture. Entitlement to 
TDIU is not warranted.



Duty to Assist and Notify 

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated June and October 2004, July 2005, and March and July 
2006  provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, these letters s informed the veteran that he 
should submit any additional evidence that he had in his 
possession. A letter issued in March 2006 provided additional 
notice regarding assignment of ratings and effective dates. 
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no reason 
to believe than any prejudice occurred.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained. The 
veteran's service and post service treatment records have 
been obtained. He has been afforded appropriate disability 
evaluation examinations. Evidence indicates that his Social 
Security Administration records have been destroyed.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained. For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim. Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


